UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6625


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

RICKY BERNARD ECKLES,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:05-cr-00009-RLV-DCK-1)


Submitted:    June 18, 2009                 Decided:   June 25, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Remanded by unpublished per curiam opinion.


Ricky Bernard Eckles, Appellant Pro Se.      Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ricky    Eckles     seeks          to   appeal      the    district       court’s

order    denying       his   motion         for    reduction       of    sentence    under    18

U.S.C. § 3582 (2006).              In criminal cases, the defendant must

file the notice of appeal within ten days after the entry of

judgment.        Fed. R. App. P. 4(b)(1)(A); see United States v.

Alvarez, 210 F.3d 309, 310 (5th Cir. 2000) (holding that § 3582

proceeding      is     criminal        in    nature        and    ten-day       appeal    period

applies).       With or without a motion, upon a showing of excusable

neglect or good cause, the district court may grant an extension

of up to thirty days to file a notice of appeal.                                 Fed. R. App.

P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.

1985).

               The     district    court           entered       its    order    denying     the

motion for reduction of sentence on February 27, 2009.                                   Eckles’

notice of appeal was postmarked on March 24, 2009, after the

ten-day     period       expired       but        within    the     thirty-day      excusable

neglect period.          Because the notice of appeal was filed within

the excusable neglect period, we remand the case to the district

court    for    the     court     to    determine          whether       Eckles     has    shown

excusable neglect or good cause warranting an extension of the

ten-day appeal period.             The record, as supplemented, will then

be returned to this court for further consideration.

                                                                                     REMANDED

                                                   2